           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    CENTRAL DIVISION

UNITED STATES OF AMERICA                                   PLAINTIFF

v.                       No. 4:19-cr-51-DPM

PRINCE BUSSEY                                           DEFENDANT

                                 ORDER
     Motion, № 2, granted. The Information is dismissed without
prejudice as to Prince Bussey.
     So Ordered.
                                 ________________________
                                 D.P. Marshall Jr.
                                 United States District Judge

                                  26 February 2020
